Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 10/8/2019. 
Claims 1-18 are allowed. 

Allowable Subject Matter
Claims 1-18 are allowed. 
				
Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al US Patent 11,062,030 teaches managing access control of execution of interprecess communication to determine permission or denial based on attribute data and target process attribute data. 

Singhal et al US Patent 10,837,790 teaches secure sensor suite in vehicle to analyze user data based on user event and associated navigation vehicle system. 

Daoura et al US Patent 10,389,459  teaches smart device authentication based on radiobeacon and proximity-actuated nodal device according to rules and policies established by operator with radiobeacon-generated data to cloud host. 
Lam et al US Patent 10,171,969 teaches sensor data analysis by wearable device(s) with master / slave device with metadata information from set of sensors to form an updated sensor communication network. 
Givon et al US Publication 2019/0138635 teaches Artificial based situational assessment for location specific sensor interface related to location and coverage area of location.  
Afanasyeva et al US Publication 2021/0203485 teaches device authentication in heterogenous network with gateway node and user credentials with authentication message. 

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/8/2019 are persuasive for reason of allowance.  
The search for claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 10 as follows :


ROA – where none of the prior art reference’s or combination of do not teach – where in domain of analysis of sensor data with sensor-host pairing and analyzing metadata associated with spatiotemporal events such as signal strength, identifier, location, time, date and other data further, comparing the data to real time application data and events with comparison of data to behavioral model of spatio-temporal event data with additional steps as described in claim(s) 10/8/2019.
Claims ‘ .. comprising : 
	defining a sensor-host pairing and context metadata; receiving a plurality of sensor spatiotemporal sighting events of a sensor-host pair from a plurality of collection devices associated with an operating area; recording an identifier, signal strength, collection device location, and date and time for the plurality of sensor spatiotemporal sighting events in a controlled memory data structure; 
	collecting a plurality of application events related to each sensor-host pair and storing the plurality of application events in the controlled memory data structure; 
	constructing a behavioral model from the plurality of sensor spatiotemporal sighting events and the plurality of application events through operation of spatiotemporal tracking logic; 
	collecting real time sighting events and real time application events from the plurality of collection devices in the operating area and comparing them to the behavioral model to identify inconsistent behavior from at least one sensor-host pair through operation of a behavior comparator; and 
	generating an alert if the inconsistent behavior is identified and communicating the alert to at least one collection device through operation of a notification controller.’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/8/2019. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431